DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honeyman et al. (U.S. App. Pub. No. 2002/185378).
Regarding claims 1 and 4, Honeyman et al. teaches an electrophoretic medium comprising a polymer bound or crosslinked around pigment particles. (Abstract). Honeyman et al. teaches that the pigment particles are surface modified with a polymerizable or polymerization initiation group to the particle surface then reacting the particle with polymerizable monomers, which meet the limitations of “intermediate group”, as claimed.. (par. [0027]-[0029]). The polymerizable monomers include styrene or chloromethylstyrene [0096]-[0097]). The polymerizable monomers would therefore a form a polymer which is chemically bound to the polymerizable or polymerization initiation group containing compounds 
Regarding claims 2-3, the polymer is bonded to the “intermediate groups” via either covalent or ionic bonds. (par. [0093]).
Regarding claim 5, the polymer comprises 1-15 parts by weight of the pigment particles. (Abstract).
Regarding claims 6-8, the pigment particles may be titanium dioxide particles which may be coated with silica. (par. [0084]).
Regarding claims 9-10, Honeyman et al. teaches that the “intermediate group” includes silane compounds including 3-(trimethoxysilyl) propyl methacrylate. (par. [0096]).
Regarding claims 14-15, Honeyman et al. teaches using the electrophoretic medium in a display, containing an electrode adjacent to the medium. (Abstract, Fig. 1A and 1B and par. [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Honeyman et al. (U.S. App. Pub. No. 2002/185378) in view of Farrand et al. (U.S. App. Pub. No. 2016/0177103)
Honeyman et al. is relied upon as described in the rejection of claim 1.
Honeyman et al. does not teach that the polymerizable monomers are selected from the group in claim 4.
Farrand et al. teaches particles for electrophoretic displays wherein the particles comprise a pigment core encapsulated by a polymer material. (Abstract). Farrand et al. teaches that the shell material and content allows for tuning the density of the electrophoretic particles. (par. [0073]). Farrand et al. teaches that the shell materials may include copolymerized styrene 
It would have been obvious to one of ordinary skill in the art to use monomers disclosed in Farrand et al. as the polymerizable monomers in Honeyman et al.
One of ordinary skill in the art would have found it obvious to select monomers disclosed in Farrand et al., including the halogen containing styrene monomers disclosed therein, because the references teaches that the materials are known in the art to be used as shell materials in electrophoretic particles for controlling the relative density thereof. The selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Honeyman et al. (U.S. App. Pub. No. 2002/185378) in view of Pullen et al. (U.S. App. Pub. No. 2005/0000813)
Honeyman et al. is relied upon as described in the rejection of claim 1.
Regarding claim 11, Honeyman et al. does not teach that the pigment particles are selected from copper chromite or manganese ferrite.
Pullen et al. teaches copper chromite particles which are used as black particles in electrophoretic displays. (Abstract). Pullen et al. teaches that copper chromite is advantageously used as a black pigment over carbon black which has peculiar in the field of electrophoretic displays. (par. [0018]-[0021]).
It would have been obvious to one of ordinary skill in the art to use copper chromite as the black pigment Honeyman et al.
One of ordinary skill in the art would have found it obvious to use copper chromite in view of its advantageous properties as a black pigment in electrophoretic displays as taught in Pullen et al.
 
Regarding claims 12-13, Pullen et al. further teaches using methacrylate based monomers as shell materials surrounding the copper chromite particles. (par. [0033]). The selection of these monomers as shell materials would have been obvious to one of ordinary skill in the art based on the physical and chemical properties desired in the electrophoretic particles of Honeyman et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/29/2021